DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of 8/4/2022 has been withdrawn. 
Applicant's arguments with regards to the 35 USC 103 rejection not teaching “the blower receiving portion being between the inverter receiving portion and the space portion connected to the gas inlet” have been fully considered but they are not persuasive. The examiner admits that Kim does not teach “the blower receiving portion being between the inverter receiving portion and the space portion connected to the gas inlet”. The combination of Kwon and Kim would result in this limitation being taught. The modification states that the intakes of Kwon being in a chamber as taught by Kim. Kim teaches the intake (S1) being in a housing chamber that leads into the motor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kwon to have the intakes in a chamber with a filter to remove the impurities from the intake (Par 51). The arguments address structure of Kim that isn’t being modified into Kwon.
The rejection is updated below necessitated by amendment based on the change of scope of the 3 sides of the housing that was further clarified when correcting the 35 USC 112(b) rejections of 8/4/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon KR100898911 in view of Kim US 20180023592.
Regarding claim 1, Kwon discloses: 
An outer enclosure (Fig 2: 1000) configured to house a turbo blower (300), the outer enclosure comprising:  5
a housing (casing of 1000) forming an exterior (Outside of the casing 1000) of the outer enclosure; 
an inverter chamber (S3 with 60) which is a space (S3) partitioned in a second side (right side of 1000) of the housing; 
a motor chamber (S1 with 300) which is a space (S1) partitioned in an upper portion of a space positioned 10between the inverter chamber and the outside and 
a first refrigerant discharge port (port of 380) is positioned on a third side of the housing; and 
a refrigerant inflow chamber (S2 with 130) which is a space (S2) in a lower portion (Lower part of the S1 chamber) of the motor chamber and which communicates with the outside through a refrigerant inlet (80), 15
wherein upper and lower portions of the inverter chamber are in communication with the motor chamber and the refrigerant inflow chamber, respectively (S3 chamber communicates with S2 and S1 through 700), and the refrigerant inflow chamber is in communication with the motor chamber (S2 is in communicated with S1).
However, Kwon is silent as to:
an outside air inflow chamber which is a space partitioned in a first side of the housing and which communicates with outside air through an outside air inlet; 
a motor chamber which is a space partitioned in an upper portion of a space positioned 10between the inverter chamber and the outside air inflow chamber, and in which the turbo blower including an intake nozzle communicating with the outside air inflow chamber is positioned.
From the same field of endeavor, Kim teaches 
an outside air inflow chamber (Fig 5: S1) which is a space partitioned in a first side of the housing and which communicates with outside air through an outside air inlet (21); 
a motor chamber (22) in which the turbo blower including an intake nozzle communicating with the outside air inflow chamber is positioned (22 communicates with S1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kwon to have the intakes in a chamber with a filter as taught by Kim to remove the impurities from the intake (Par 51). 
The combination would result in: a motor chamber which is a space partitioned in an upper portion of a space positioned 10between the inverter chamber and the outside air inflow chamber.
Regarding claim 2, Kwon discloses: 
a back plate (Fig 1: Left wall of 1000), 
a front plate (right wall of 1000), 
an upper plate (top wall of 1000), 
a lower plate (bottom wall of 1000), and 
15a second partition wall (240) positioned adjacent to the front plate inside the housing, partitioning a space for the inverter chamber in which an inverter is disposed (240 contains 60 in S3); 
a third partition wall (200) positioned between back plate and the second partition wall to vertically partition the spaces of the motor chamber and the refrigerant inflow chamber (200 separates S1 and S2), 5respectively; 
a first refrigerant vent (248) positioned on the second partition wall to allow the refrigerant inflow chamber and the inverter chamber to be in communication with each other;  10
a second refrigerant vent (880) positioned on the second partition wall to allow the inverter chamber and the motor chamber to be in communication with each other; and
a third refrigerant vent (208) positioned on the third partition wall to allow the refrigerant inflow chamber and with the motor chamber to be in communication with each other.
However, Kwon is silent as to:
a plurality of side plates 
a first partition wall positioned adjacent to the back plate inside the housing, partitioning a space for the outside air inflow chamber; 
an outside air vent positioned on the first partition wall to allow the outside air inflow chamber to be in communication with the intake nozzle of the turbo blower.
From the same field of endeavor, Kim teaches 
a back plate (Fig 5: Right wall of 1000), 
a front plate (Left wall of 1000), 
an upper plate (top wall of 1000), 
a lower plate (bottom wall of 1000), and
a plurality of side plates (Fig 2: 20d)
a first partition wall (Fig 5: 27) positioned adjacent to the back plate inside the housing, partitioning a space for the outside air inflow chamber (Creates an inflow space S1); 
a third partition wall (28 opposite of 27)
an outside air vent (21 vent) positioned on the first partition wall to allow the outside air inflow chamber to be in communication with the intake nozzle of the turbo blower.
The combination is covered in claim 1.
The combination would result in: a third partition wall positioned between the first partition wall and the second partition wall to vertically partition the spaces of the motor chamber and the refrigerant inflow chamber
Regarding claim 5, Kwon discloses all of the limitations. However, is silent as to: 
a filter positioned on the outside air inlet, 16
wherein the outside air flowing into the outside air inflow chamber is an odor gas, and flows into the turbo blower through the filter and is discharged outside of the motor chamber.
From the same field of endeavor, Kim teaches:
a filter (Fig 5: 214) positioned on the outside air inlet (214 on 21), 16
wherein the outside air flowing into the outside air inflow chamber is an odor gas, and flows into the turbo blower through the filter and is discharged outside of the motor chamber (Path R of the gas goes through the inlet though a chamber and out of the blower).
The combination is covered in claim 1.
Regarding claim 6, Kwon discloses:
a second refrigerant discharge port (Fig 1: 88) positioned on the second side inside the motor chamber.
Regarding claim 7, Kwon discloses all of the limitations. However, is silent as to:
wherein the back plate, the front plate, the upper plate, the lower plate, the plurality of side plates, the first partition wall, the 10second partition wall, and the third partition are configured to be separable and assemblable.
From the same field of endeavor, Kim teaches
wherein the back plate, the front plate, the upper plate, the lower plate, the plurality of side plates, the first partition wall, the 10second partition wall, and the third partition are configured to be separable and assemblable (Par 54, 57, 62, 66, 67, 72, 75-78: body portions are detachably coupled and arranged in a certain manner).
The combination is covered in claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon KR100898911 and Kim US 20180023592 as applied to claim 1 above, and further in view of Minsoo Kim US 20200132081.
Regarding claim 3, Kwon discloses all of the limitations. 
a refrigerant injector (Fig 2: 130) positioned inside of the housing to directly inject the refrigerant into refrigerant inflow chamber through the refrigerant inlet (130 injects water into the radiator 70).
However, Kwon is silent as to:
a refrigerant injector positioned outside of the housing.
From the same field of endeavor, Minsoo Kim teaches, 
a refrigerant injector positioned outside of the housing (Par 19: Cooling water is supplied from the outside).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kwon to have the cooling water of the pump supplied from the outside as taught by Minsoo Kim to have the efficiency and durability of the blower maximized through the cooling the cooling method simultaneously using both of air cooling and water cooling by reducing an increase in temperature of the impeller unit (Par 19).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon KR100898911 and Kim US 20180023592 as applied to claim 1 above, and further in view of Sizaki US 20100183425.
Regarding claim 4, Kwon discloses all of the limitations. However, is silent as to:
a sound 20absorption partition wall positioned inside the air inflow chamber.
From the same field of endeavor, Sizaki teaches:
a blower (Fig 4: 10),
a back plate (41),
a sound 20absorption partition wall (Par 65: 34 with 33) positioned inside the air inflow chamber (Par 65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kwon to have a sound absorption wall with the material on the inlet as taught by Sizaki to absorb the airflow noise on the air path inlet (Par 65).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745